        Case 2:21-cv-00683-KG-GJF Document 2 Filed 07/26/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

HERBERT MANYGOAT,

               Petitioner,

vs.                                                            No. CV 21-00683 KG/GJF

STATE OF NEW MEXICO,
et al.,

               Respondents.

                              ORDER TO CURE DEFICIENCIES

       THIS MATTER is before the Court on the pro se petition for writ of habeas corpus filed

by Petitioner Herbert Manygoat (Doc. 1). The Court determines that the pro se Petition is deficient,

as follows:

       (1) Plaintiff has not paid the $5 filing fee or filed an Application to Proceed in the District

Court Without Prepaying Fees and Costs; and

       (2) the pro se petition is directed to the “New Mexico State Supreme Court,” asserts

jurisdiction pursuant to New Mexico state rules, and is not in proper federal form. (Doc. 1). It is

handwritten and appears to challenge Manygoat’s conviction and sentence in a New Mexico state

court criminal proceeding. (Doc. 1).

       Plaintiff must cure the deficiencies if he wishes to pursue habeas corpus claims in federal

court. The deficiencies must be cured within thirty (30) days of entry of this Order. Plaintiff must

include the civil action number, CV 21-00683 KG/GJF on all papers he files in this proceeding. If

Plaintiff fails to cure the deficiencies within thirty (30) days, the Court may dismiss this proceeding

without further notice.




                                                  1
        Case 2:21-cv-00683-KG-GJF Document 2 Filed 07/26/21 Page 2 of 2




       IT IS ORDERED that, within thirty (30) days of entry of this Order, Petitioner Herbert

Manygoat cure the deficiencies by (1) paying the $5 filing fee or submitting an Application to

Proceed in the District Court Without Prepaying Fees and Costs and (2) filing a petition for writ

of habeas corpus under 28 U.S.C. § 2254 in proper form.

       IT IS FURTHER ORDERED that the Clerk of the Court is directed to mail to Plaintiff ,

together with a copy of this order, (1) two copies of an Application to Proceed in the District Court

without Prepaying Fees and Costs under 28 U.S.C. § 1915, with instructions, and (2) a form

petition for writ of habeas corpus under 28 U.S.C. § 2254, with instructions.




                                                     ______________________________________
                                                     THE HONORABLE GREGORY J. FOURATT
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 2
